             Case 3:20-cv-00050-LS Document 16 Filed 03/29/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

JORGE JIMENEZ,                              §
    Plaintiff,                              §
                                            §
v.                                          §
                                            §              No. EP-20-CV-00050-LS
ANDREW M. SAUL ,                            §
COMMISSIONER OF THE                         §
SOCIAL SECURITY                             §
ADMINISTRATION,                             §
     Defendant.                             §

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Jorge Jimenez appeals the denial of his claim for supplemental security income

(SSI). The parties consent to my determination of the case under 28 U.S.C. § 636(c) and Appendix

C of the Local Court Rules for the Western District of Texas. I REVERSE the Commissioner’s

decision.

       I.       Facts and Proceedings

       Jimenez applied for SSI on January 22, 2018 and claimed he became disabled on January

6, 2018.1 An Administrative Law Judge (“ALJ”) held a hearing on May 16, 2019 and heard

testimony from Jimenez, who was represented by counsel, and a vocational expert (“VE”).2 During

the hearing, the ALJ granted Jimenez’s request to amend his alleged onset date to January 22,

2018.3 In an opinion dated August 2, 2019, the ALJ determined that Jimenez was not disabled

within the meaning of the Social Security Act.4 The Appeals Council denied his request for review




1
  R:211.
2
  R:64-98.
3
  R:68.
4
  R:32-45.
              Case 3:20-cv-00050-LS Document 16 Filed 03/29/21 Page 2 of 5




on February 4, 2020, making the decision of the ALJ the final decision of the Commissioner.5

Jimenez argues in this appeal that the ALJ erroneously mischaracterized a prior SSI decision and

insufficiently weighed Jimenez’s treating physicians’ medical diagnoses.

        II.      Discussion

        A.       Legal Standards

        Judicial review of the Commissioner’s decision is limited to two inquiries: (1) whether the

decision is supported by substantial evidence on the record as a whole; and 2) whether the

Commissioner applied the proper legal standards.6 Substantial evidence “is more than a mere

scintilla, and less than a preponderance.”7 The Commissioner’s findings will be upheld if

supported by substantial evidence,8 and “[a] finding of no substantial evidence is appropriate only

if no credible evidentiary choices or medical findings support the decision.”9 In evaluating a

disability claim, the Commissioner must follow a five-step sequential process to determine

whether: (1) the claimant is presently working; (2) the claimant has a severe medically

determinable physical or mental impairment; (3) the claimant’s impairment meets or equals an

impairment listed in the appendix to the regulations; (4) the impairment prevents the claimant from

doing past relevant work; and (5) the claimant can perform other relevant work.10

        Courts utilize four factors to determine whether there is substantial evidence of disability:

(1) objective medical evidence; (2) diagnoses and opinions of treating and examining




5
  R:1-4.
6
  Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014) (quoting Perez v. Barnhart, 415 F.3d 457, 461 (5th
Cir. 2005)).
7
  Hill v. Berryhill, 718 F. App’x 250, 253-54 (5th Cir. 2018) (quoting Masterson v. Barnhart, 309 F.3d 267,
272 (5th Cir. 2002)).
8
  Masterson, 309 F.3d at 272 (citing Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995)).
9
   Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001) (quoting Harris v. Apfel, 209 F.3d 413, 417 (5th Cir.
2000)).
10
   20 C.F.R. § 416.920(a)(4); Boyd, 239 F.3d at 704-05.
                                                    2
             Case 3:20-cv-00050-LS Document 16 Filed 03/29/21 Page 3 of 5




physicians; (3) the claimant’s subjective evidence of pain and disability; and (4) the claimant’s

age, education, and work history.11 A court cannot, however, reweigh the evidence, try the issues

de novo, or substitute its judgment for the Commissioner’s, even if the evidence weighs against

the Commissioner’s decision.12 The Commissioner, not the courts, resolves conflicts in the

evidence.13

        B.      The ALJ’s Findings

        In this case, the ALJ found that Jimenez’s severe impairments were “degenerative disk

disease of the lumbar spine; degenerative joint disease of the right knee; obesity; and depression.”14

They were not, however, individually or in combination severe enough to meet or equal an

impairment listed in the appendix to the regulations.15 The ALJ found that Jimenez can still

perform “light work” with certain limitations,16 and that even with these limitations there are jobs

in the national economy that Jimenez can still do.17 Accordingly, the ALJ found Jimenez not

disabled and not entitled to SSI.18

        C.      Jimenez’s 2008 Disability Determination

        The first paragraph of the ALJ’s decision in this case is:

        The claimant previously filed an application for supplemental security income in
        July 2006. The claim was denied by an Administrative Law Judge in June 2008.
        The claimant did not seek further review of that decision.19

11
   Perez, 415 F.3d at 462.
12
   Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).
13
   Id.
14
   R:35.
15
   Id.
16
   R:37-43. “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this
category when it requires a good deal of walking or standing, or when it involves sitting most of the time
with some pushing and pulling of arm or leg controls. To be considered capable of performing a full or
wide range of light work, you must have the ability to do substantially all of these activities.” 20 C.F.R. §
416.967(b).
17
   R:43-44.
18
   R:44-45.
19
   R:32.
                                                     3
           Case 3:20-cv-00050-LS Document 16 Filed 03/29/21 Page 4 of 5




       The parties in this case agree, and the record reflects, that this finding is wrong. Jimenez

was indeed found disabled in 2008 because of the same back problems20 on which he bases this

claim. The Commissioner argues harmless error and asserts that the ALJ’s mischaracterization of

the 2008 decision is irrelevant because it addressed Jimenez’s disability status during an earlier

time period.

       The ALJ in this case did not explain why he obtained, reviewed, and explained the 2008

decision, but he may have done so to comply with the Social Security Administration’s (SSA)

Hearings, Appeals, and Litigation Law Manual (HALLEX). HALLEX provides that in some cases

“it will be necessary for the [ALJ] to review a prior claims(s) file in order to fully adjudicate a

current claim.”21 This can occur when there “is a need to establish a longitudinal medical,

educational, or vocational history,” or the claimed “impairment is of a nature that evidence from a

prior claim(s) file could make a difference in establishing whether disability is present in the

current claim.”22 The 2008 decision, along with the basis for and evidence underlying it, would

certainly be relevant if the ALJ reviewed and cited it for either one of these reasons.

       The ALJ obtained, reviewed, and cited Jimenez’s 2008 disability determination, but

misconstrued its result and likely the rationale and evidence underlying it. For these reasons, I

remand this case to the ALJ to gauge whether a correct reading of the 2008 decision would “make

a difference in establishing whether disability is present in the current claim,”23 especially if the

2008 decision was obtained for a longitudinal medical analysis or to gauge the need for an

examination of its underlying evidence. Accordingly, at this time, I cannot find substantial




20
   R:53-59.
21
   SSA, Hearings, Appeals, and Litigation Law Manual (HALLEX) I-2-1-13.A (May 26, 2017).
22
   Id. at I-2-1-13.B.2.
23
   Id.
                                                 4
          Case 3:20-cv-00050-LS Document 16 Filed 03/29/21 Page 5 of 5




evidence supports the decision in this case, and I respectfully remand for a review consistent with

this order. The decision of the Commissioner is REVERSED.

        SIGNED and ENTERED on March 29, 2021.



                                             ________________________________
                                             LEON SCHYDLOWER
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
